Citation Nr: 9917127	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-26 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $14,625.74.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from March 1964 to March 1966.  
The veteran died in April 1991, and the appellant is his 
widow.  This appeal arises from a February 1997 decision of 
the Committee on Waivers and Compromises of the Roanoke, 
Virginia Regional Office (RO), which denied the appellant's 
request for waiver of recovery of an overpayment of improved 
death pension benefits in the amount of $14,625.74 on the 
basis that recovery of the debt would not be against equity 
and good conscience.  


REMAND

In this case, an overpayment in the amount of $14,625.74 was 
created as the result of amendments in the appellant's 
pension award.  By letter in November 1996, the RO notified 
the appellant that her benefits were terminated effective 
February 1, 1993, on the basis of excessive annual income 
from wages and Social Security income, and that pension was 
reinstated at a reduced rate for the period of February 1, 
1994 through January 1996 on the basis of receipt of earned 
income.  

As noted in a previous letter in September 1996, the RO 
indicated to the appellant that amendments to her award were 
based on verification that she had earnings for 1993, 1994, 
and 1995 from three different individuals.  In the letter, 
the RO listed the amounts of income apparently earned by the 
appellant from each individual for each year.  In her request 
for waiver of recovery of the debt received in January 1997, 
the appellant indicated that the "figures" on tax forms 
from the three employers were incorrect.  In fact, the 
appellant had earlier indicated on a February 1994 pension 
eligibility verification report that her wages were/would be 
only $120 annually for 1993 and 1994.  It is also noted that 
on a financial status report received in January 1997, the 
appellant reported that her sole employment experience 
consisted of housework for one employer for the period of 
1994 through 1996, and she listed the name of only one of the 
three individuals earlier identified by VA as her employers 
during the period of the overpayment.  In reviewing the 
entire record, the Board notes that there is no evidence to 
verify the precise amount of wages allegedly received by the 
appellant from 1993 through 1995.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has concluded that it 
is improper to adjudicate an application for waiver without 
first determining the lawfulness of the debt asserted, see 
Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  Although this 
holding pertained to an overpayment under the loan guaranty 
program, the Board finds this sufficiently persuasive to 
warrant further adjudicative action.  In this case, the Board 
concludes that as the appellant is contesting the amount of 
the debt further development of the evidence regarding the 
creation of the overpayment is in order.  The RO should 
conduct an audit which would reveal precisely what income was 
considered by it in calculating the appellant's countable 
income in order to derive the amount of her VA benefits and 
what benefit amounts were due and paid to the appellant.  
According to the RO's November 1996 letter notifying the 
appellant of an amendment to her pension award, the 
indebtedness involves an overpayment period from February 
1993 through January 1996.  The determination of the proper 
creation of the overpayment is relevant to the appellant's 
request for waiver of that overpayment.  

Lastly, the record shows that the appellant most recently 
submitted a financial status report in January 1997.  It 
would be useful to obtain a current financial status report 
to determine how her circumstances have changed since January 
1997.  

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should associate with the 
claims folder all documentation of the 
verification of the appellant's earned 
income for 1993 through 1995.  If 
necessary, the RO should contact the 
appellant and request income tax returns 
for 1993 through 1995.  Once obtained, 
all documentation should be associated 
with the claims folder. 

2.  The RO should prepare an audit of the 
appellant's pension account, setting 
forth the period of the overpayment at 
issue, the amounts due and paid to the 
appellant, the amounts of income 
considered in determining pension 
entitlement, and the medical expenses 
used to reduce countable income.  Once 
compiled, the audit report must be 
associated with the claims folder, and a 
copy must be sent to the appellant.  

3.  The RO should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the appellant's claim and, if the 
decision remains adverse to the 
appellant, provide her and her 
representative with a supplemental 
statement of the case and the applicable 
time to respond.  

The appellant need take no action until otherwise notified, 
but she may furnish additional evidence and argument while 
the case is in remand status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



